t c memo united_states tax_court kathleen haag petitioner v commissioner of internal revenue respondent docket no filed date timothy j burke for petitioner patrick f gallagher and michael r fiore for respondent memorandum opinion nega judge petitioner seeks this court’s review pursuant to sec_6015 of the denial by the internal_revenue_service irs of her requests for unless otherwise indicated all section references are to the internal_revenue_code_of_1986 u s c as amended and all rule references are to the tax_court rules_of_practice and procedure relief from her liability for income_tax for eight taxable years and for which she filed joint returns with her husband the case is currently before the court on respondent’s motion for summary_judgment that motion is based on the application of the doctrine_of res_judicata res_judicata is not a jurisdictional issue but rather an affirmative defense see 138_tc_54 petitioner has had a full and complete opportunity to respond to respondent’s motion respondent also moves to impose penalties under sec_6673 on petitioner for instituting proceedings primarily for delay or for taking frivolous or groundless positions and on petitioner’s counsel for unreasonable and vexatious proceedings before the tax_court we will grant respondent’s motion for summary_judgment on the ground of res_judicata we will not impose penalties under sec_6673 at this time on either petitioner or petitioner’s counsel but give both notice that this court will consider imposing such penalties should petitioner and or petitioner’s counsel persist in litigating frivolous and or groundless petitions respondent originally filed a motion to dismiss for lack of jurisdiction as to petitioner’s claim for relief from joint_and_several_liability pursuant to the court’s order on date respondent’s motion was recharacterized as a motion for summary_judgment background petitioner resided in the state of massachusetts when the petition was filed in date the government filed suit against mr and mrs haag in the u s district_court for the district of massachusetts seeking judgment with respect to their unpaid assessed tax interest and additions to tax for the years and in that case the district_court in granted the government’s motion for partial summary_judgment on mrs haag’s innocent spouse claim united_states v haag a f t r 2d ria d mass haag i the district court’s ruling was based on mrs haag’s failure to make an election to claim innocent spouse relief within two years of collection action as required by sec_6015 on date the district_court entered judgment in favor of the united_states and against mr and mrs haag in the amount of dollar_figure plus interest the haags did not appeal that judgment in date mrs haag filed an action against the united_states in district_court alleging that the irs had improperly failed to consider her innocent spouse defense in a collection_due_process_hearing the district_court dismissed that action on res_judicata grounds in date the district_court was affirmed in date 589_f3d_43 1st cir in mrs haag filed a petition in this court seeking innocent spouse relief on two grounds first mrs haag asserted that our decision in 132_tc_131 607_f3d_479 7th cir lantz ii lifted the res_judicata bar for her under sec_6015 in lantz i this court had invalidated the regulations imposing a two-year period of limitations on sec_6015 requests for innocent spouse relief second mrs haag asserted that sec_6015 which lifts the res_judicata bar under special circumstances also acted to lift the res_judicata bar to her benefit the tax_court granted the commissioner’s motion for summary_judgment haag v commissioner tcmemo_2011_87 with regard to mrs haag’s first claim this court found that res_judicata does not account for subsequent changes in the law such as the lantz i decision regarding mrs haag’s second claim this court found that the requirements of sec_6015 had not been satisfied the court_of_appeals for the first circuit affirmed our decision in date 683_f3d_26 1st cir regarding mrs haag’s first claim the court_of_appeals found it beyond question that res_judicata principles are applicable in the present action id regarding mrs haag’s second claim the court_of_appeals said regarding sec_6015 a taxpayer may stave off the preclusive effect of a prior action if she can show ‘ that her innocent spouse claim was not an issue in the prior proceeding and that s he did not participate meaningfully in the prior proceeding ’ id quoting koprowski v commissioner t c pincite the court_of_appeals found that mrs haag met neither of the sec_6015 elements and that she was barred by res_judicata from asserting entitlement to innocent spouse relief lantz i was reversed by the court_of_appeals for the seventh circuit in 607_f3d_479 7th cir however on date the irs issued notice_2011_70 i r b notice_2011_70 supra provided equitable relief to innocent spouses under certain specified circumstances mrs haag argued before the court_of_appeals for the first circuit that the policies in notice_2011_70 supra applied to her the court_of_appeals found that mrs haag’s reliance on the irs notice was unavailing due to the well-settled principle that res_judicata does not allow dispensation for intervening changes in law haag v shulman f 3d pincite further the court_of_appeals quoted the united_states supreme court in 452_us_394 nor are the res_judicata consequences of a final unappealed judgment on the merits altered by the fact that the judgment may have been wrong or rested on a legal principle subsequently overruled in another case haag v shulman f 3d pincite also the court_of_appeals noted that it agreed with the irs’ reasoning that notice_2011_70 supra would be inapplicable to mrs haag even if her claim were not precluded by res_judicata because the irs never stipulated in the original district_court decision that the two-year deadline in the irs regulation constituted the sole obstacle to mrs haag’s innocent spouse claim in mrs haag filed another claim with the u s district_court for the district of massachusetts seeking relief from the district_court decision granting the government’s motion for partial summary_judgment on mrs haag’s innocent spouse claim she based this claim on rule d of the federal rules of civil procedure which recognizes a court’s authority to entertain an independent action to relieve a party from a judgment order or proceeding the district_court dismissed the case for failure to state a claim finding that notice_2011_70 supra did not afford mrs haag the opportunity to seek equitable relief from the decision haag v united_states a f t r 2d ria d mass aff’d 736_f3d_66 1st cir mrs haag appealed the district_court ruling arguing that her complaint was wrongly dismissed because notice_2011_70 supra provided her with a new basis for her claim to equitable relief on appeal the court_of_appeals for the first circuit affirmed the district_court 736_f3d_66 the court_of_appeals pointed out that notice_2011_70 supra states that the irs will forgo collection activity in certain limited circumstances and that taxpayers who meet the requirements of the notice do not need to reapply for equitable relief id pincite mrs haag argued that the notice should be read to mean that taxpayers such as herself who do not meet the requirements set forth in the notice must reapply for equitable relief the court_of_appeals found that the plain language of notice_2011_70 supra does not apply to mrs haag’s situation id pincite petitioner now argues for the first time in this court that the irs’ change_of position as set forth in notice_2011_70 supra allows her to relitigate the underlying tax_liability before the tax_court respondent moves to dismiss on the ground of res_judicata respondent also moves to impose penalties under sec_6673 and b on petitioner and under sec_6673 on petitioner’s counsel summary_judgment discussion this case is appealable to the court_of_appeals for the first circuit so we follow any of its decisions which are squarely on point see 54_tc_742 aff’d 445_f2d_985 10th cir for this case we look to two such previous decisions by the court_of_appeals for the first circuit in the first the court_of_appeals found that res_judicata barred mrs haag’s efforts under both sec_6015 and g to relitigate the decision against her in haag i 683_f3d_26 it is clear that the same result must be reached in the instant case a final judgment on the merits was reached in the earlier action between the same parties on the same cause of action for that reason petitioner is not entitled to relief under sec_6015 also petitioner cannot successfully argue that sec_6015 provides any similar relief she simply does not satisfy the statutory requirements she previously asserted the innocent spouse claim she meaningfully participated in the prior proceeding for these reasons the requirements of sec_6015 are not satisfied and her claim for innocent spouse relief must fail as the court_of_appeals found the res_judicata bar remains notwithstanding the change in irs position set forth in notice_2011_70 supra 683_f3d_26 as the court_of_appeals further noted assuming arguendo that the intervening law change lifted the res_judicata bar for mrs haag the terms of notice_2011_70 supra simply to not apply to her facts the irs had not made the requisite stipulation under the notice to mrs haag that her request for equitable relief would have been granted had the request been timely in fact the government has long argued that mrs haag had waived her claim administratively before any of the long history of litigation between the government and her in a second decision the court_of_appeals found that mrs haag’s strained interpretation of notice_2011_70 supra could not be supported by the plain language of the notice 736_f3d_66 the court_of_appeals found that mrs haag’s claim was properly dismissed by the district_court because by its plain language notice_2011_70 supra does not apply to her situation this decision is controlling and in any event we reach the same conclusion it defies common sense to read the notice as granting petitioner equitable relief from judgment the motion for summary_judgment will be granted sec_6673 the court may penalize a taxpayer if the taxpayer institutes or maintains proceedings primarily for delay or if the taxpayer’s position is frivolous or groundless sec_6673 the court may also penalize an attorney for excessive costs if the attorney has multiplied proceedings in a case unreasonably or vexatiously sec_6673 in this case the court will not grant respondent’s motions for sanctions this is not because the facts and law do not support the motions rather the court chooses to give petitioner and petitioner’s counsel a warning before imposing these sanctions while the record supports such sanctions the court is circumspect about imposing them without a warning to the parties now that such a warning has been issued the court expects that petitioner and or counsel will not continue to engage in efforts to relitigate a settled case to reflect the foregoing an appropriate order and decision will be entered
